Title: From James Madison to Edward Thornton, 12 July 1801
From: Madison, James
To: Thornton, Edward


Sir,
Department of State 12th July 1801.
I have been duly honoured with your letter of the 6th instant. Mine of the 12th of June made you acquainted that orders had issued for the immediate departure of the British prize brought into the port of Philadelphia by a Spanish armed Ship; and that the circumstances of the latter would be enquired into particularly as a guide to any farther steps that might be requisite. Information has been received from the officer charged with the orders, that the departure of the prize had taken place. With respect to the Spanish Ship, it appears that she was both commissioned with letters of marque and reprisal, and bore a cargo with the other usual proofs of being engaged in commerce. Being thus in the double character of a vessel armed both for commerce and war, she is evidently distinguished from a privateer which is armed and commissioned for war only; and does not consequently fall under the twenty fifth Article of the Treaty between His Britannic Majesty and the United States, which is limited to cases of Ships of war and Privateers. On recurring to the General law of nations, it is considered and decided by the President, conformably to rules heretofore settled for analogous cases by the Executive of the United States, that in causing the prize to depart and forbidding unlawful equipments of the capturing Ship, as has been done, the proper consequences of the irregularity committed by the latter in its war-character, have been enforced and that it cannot of right be required that the ship should be also deprived of the customary asylum and use of our ports, in its commercial character.
During the proposed retirement of the President into the country, the arrangements already formed for the mail will give so much dispatch and certainty to the communication with him at his seat, that the change of his situation will have little or no sensible effect on the interposition which may be required by occurrences of any sort in our ports.
In the mean time it will be considered how far a repetition of former instructions, or an addition of any others, to our port-officers, may be necessary to an exact observance of our stipulations concerning ships of war and privateers entering with their prizes; it being the invariable object of the President to fulfil in the most unexceptionable manner and in all cases the treaties and other laws by which the United States are bound, as well from the motive of obligation, as that nothing may happen on their part, to detract from their full claim and expectation of a reciprocal good faith and justice from others.
The politeness with which you have been pleased to consult the tranquillity of my retirement, forms a new title to those sentiments of sincere respect and consideration with which I have the honor to remain &c
(signed)   James Madison.
 

   
   Tr (PRO: Foreign Office, ser. 5, 32:144–45). Marked “Copy”; in Thornton’s hand.



   
   See The Struggle to Maintain Neutrality, 8 June 1801.


